The following memorandum was filed September 11, 1934:
Per Curiam
{on motion for rehearing). Motion for rehearing denied. We hold that the negligence of the plaintiff is so related to the collision involved in the case as to be a cause therefor. The mandate heretofore entered is amended so as to provide that the new trial shall be confined to the comparison of the negligence of the plaintiff and defendant and an assessment of damages in accordance therewith. Neither party to have costs on motion for rehearing.
A motion to clarify the mandate was denied, with $10 costs, on October 9, 1934.